         Case 20-32519 Document 1622 Filed in TXSB on 08/28/20 Page 1 of 7




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                              §
In re:                                                        §         Chapter 11
                                                              §
NEIMAN MARCUS GROUP LTD LLC, et al.,1                         §         Case No. 20-32519 (DJR)
                                                              §
                 Debtors.                                     §         (Jointly Administered)
                                                              §

                    ANNALY'S LIMITED OBJECTION AND
    RESERVATION OF RIGHTS WITH RESPECT TO THE PROPOSED ASSUMPTION
           AND ASSIGNMENT OF ITS LEASE AND TO CONFIRMATION

         ACREG 5300 Wisconsin LLC (the "Annaly Landlord," and together with Annaly CRE

LLC (the "Annaly Lender"), "Annaly"), a creditor and party in interest in the above-captioned,

jointly administered bankruptcy cases (the "Bankruptcy Case(s)"), hereby files Annaly's Limited

Objection and Reservation of Rights with Respect to the Proposed Assumption and Assignment

of its Lease and to Confirmation (this "Objection"), and in support hereof, respectfully states the

following:

                                         Preliminary Statement2

         1.      Annaly does not necessarily object to the assumption of its Lease or payment of

the Cure Amount as set forth in the Plan Supplement and Schedule of Assumed Contracts, but

reserves its rights with respect to the same. On information and belief, the Broker has negotiated

1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530); Bergdorf
Graphics, Inc. (9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa Intermediate
Holdings LLC (5829); NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation (9264); NEMA
Beverage Parent Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc. (2446); NM Nevada
Trust (3700); NMG California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG Global Mobility, Inc.
(0664); NMG Notes PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons LLC (1570); NMG
Term Loan PropCo LLC (0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The Neiman Marcus Group
LLC (9509); The NMG Subsidiary LLC (6074); and Worth Avenue Leasing Company (5996). The Debtors’ service
address is: One Marcus Square, 1618 Main Street, Dallas, Texas 75201.
2
  Any capitalized terms not otherwise defined in this Preliminary Statement are defined later in this Objection.
_____________________________________________________________________________________________
ANNALY'S LIMITED OBJECTION AND RESERVATION OF RIGHTS TO ASSUMPTION AND ASSIGNMENT OF ITS LEASE
AND TO CONFIRMATION OF THE PLAN                                                        PAGE 1
       Case 20-32519 Document 1622 Filed in TXSB on 08/28/20 Page 2 of 7




an assumption and assignment of the Lease with Ashkenazy (majority owner of the prior

landlord), which purportedly waives any cure of the Lease, without Annaly's contractually

mandated consent. Further, based on the status of Ashkenazy's guaranty obligations to the

Annaly Lender, and without any supporting documentation provided to Annaly showing the

financial wherewithal of the Ashkenazy Entity, Annaly seriously questions Ashkenazy's ability

to provide adequate assurance of prompt cure or of future performance as required by section

365(b)(1) of the Bankruptcy Code. Accordingly, Annaly files this limited objection and

reservation of rights with respect to any assumption and assignment of the Lease to the

Ashkenazy Entity and to confirmation of the Plan to the extent such assumption and assignment

is contemplated under the Plan.

                                    Relevant Background

       2.     Prior to the filing of these Bankruptcy Cases, the Annaly Lender was the

mortgage lender to Prime Chevy Chase Asset I LLC (the "Borrower"), pursuant to that certain

Amended and Restated Promissory Note, dated January 9, 2029, and effective January 15, 2019,

in the original principal amount of $50,325,000.00 (the "Note"). The Borrower is an affiliate of

Ashkenazy Acquisition Corporation, and its principal, Ben Ashkenazy ("Ashkenazy"), is the

majority owner/sponsor of the Borrower and a guarantor of certain of the Borrower's obligations

under the Note.

       3.     The Borrower was the landlord for the Neiman Marcus store at Mazza Gallerie,

5300 Wisconsin Avenue, NW, Washington, DC 20015 (the "Property"), pursuant to that certain

Indenture of Lease, dated September 12, 1973 (as subsequently amended, the "Lease"), whereby

The Neiman Marcus Group LLC (the "Debtor") leased the Property from the Borrower. The

Note was secured by the Property.

_____________________________________________________________________________________________
ANNALY'S LIMITED OBJECTION AND RESERVATION OF RIGHTS TO ASSUMPTION AND ASSIGNMENT OF ITS LEASE
AND TO CONFIRMATION OF THE PLAN                                                        PAGE 2
       Case 20-32519 Document 1622 Filed in TXSB on 08/28/20 Page 3 of 7




       4.      On May 7, 2020 (the "Petition Date"), the Debtor filed its voluntary petition for

relief under chapter 11 of 11 U.S.C. § 101 et seq. (the "Bankruptcy Code"), commencing its

Bankruptcy Case. When the Debtor filed its Bankruptcy Case, the Note had been in maturity

default since January 9, 2020.

       5.      After the filing of the Bankruptcy Cases, the Debtors retained A&G Realty

Partners (the "Broker") as a real estate broker to market certain leases, including the Lease, for

assumption and assignment. See Docket No. 1231.

       6.      On July 27, 2020, a Notice of Foreclosure Sale of Real Property or Condominium

Unit (the "Notice of Foreclosure") was provided to the Borrower, giving the Borrower notice that

the Property would be sold at a foreclosure sale (the "Foreclosure Sale") on August 28, 2020, at

11:00 A.M. When sent, the Notice of Foreclosure reflected that the outstanding balance on the

Note was $52,694,649.07.

       7.      On July 30, 2020, the Debtors filed their First Amended Joint Plan of

Reorganization Pursuant to Chapter 11 of the Bankruptcy Code [Docket No . 1388] (the "Plan")

as well as their Disclosure Statement for the Debtors' First Amended Joint Plan of

Reorganization Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 1390] (the

"Disclosure Statement").

       8.      Also on July 30, 2020, the Court approved, among other things, the adequacy of

the Disclosure Statement, the solicitation and voting procedures, and the form of notices to

counterparties to executory contracts and unexpired leases that will be assumed or rejected

pursuant to the Plan. See Docket No. 1400 (the "Order"). Attached as Schedule 13 to the Order

was the List of Store Leases to be Assumed or Rejected, which listed the Lease as a lease to be

assumed. See id. at 464.

_____________________________________________________________________________________________
ANNALY'S LIMITED OBJECTION AND RESERVATION OF RIGHTS TO ASSUMPTION AND ASSIGNMENT OF ITS LEASE
AND TO CONFIRMATION OF THE PLAN                                                        PAGE 3
       Case 20-32519 Document 1622 Filed in TXSB on 08/28/20 Page 4 of 7




       9.      On August 21, 2020, the Debtors filed their Notice of Additional Store Closing

List [Docket No. 1512], which listed the Neiman Marcus store under the Lease as an additional

store that would close.

       10.     Also on August 21, 2020, the Debtors filed their Plan Supplement for the First

Amended Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code [Docket No

1513] (the "Plan Supplement"). Attached as Exhibit D to the Plan Supplement was the Schedule

of Assumed Executory Contracts and Unexpired Leases, which again listed the Lease as one to

be assumed, with a cure cost of $237,309.81 (the "Cure Amount"). Additionally, the line item

listing the Lease was footnoted, with the footnote stating that "assumption of [the Lease] is

subject to the closure of a valid assignment under section 365 of the Bankruptcy Code." See

Docket No. 1513 at 245 n.2.

       11.     On information and belief, the Broker has negotiated an agreement for assumption

and assignment of the Lease to an entity newly created by Ashkenazy (the "Ashkenazy Entity"),

which assumption purportedly includes a waiver of the Cure Amount. Annaly, in its capacity as

a mortgage lender on the property, was never asked for its contractually required consent for

waiver of the Cure Amount—which is the Annaly Lender's collateral—and it does not consent to

such waiver. Because the Borrower is no longer the landlord under the Lease (as described

below), it has no authority to waive delivery of any cure amount.

       12.     Further, although Annaly has asked for the details related to the agreement for

assumption and assignment of the Lease to Ashkenazy or the Ashkenazy Entity, Annaly has only

been provided limited information—and certainly not enough information to assess adequate

assurance of prompt cure or future performance.



_____________________________________________________________________________________________
ANNALY'S LIMITED OBJECTION AND RESERVATION OF RIGHTS TO ASSUMPTION AND ASSIGNMENT OF ITS LEASE
AND TO CONFIRMATION OF THE PLAN                                                        PAGE 4
       Case 20-32519 Document 1622 Filed in TXSB on 08/28/20 Page 5 of 7




       13.     On August 28, 2020, the Foreclosure Sale was conducted, and the Annaly

Landlord acquired the Property, thereby stepping into the shoes of the landlord under the Lease.

Attached hereto as Exhibit A is a copy of the trustee's deed, reflecting the Annaly Landlord as

the grantee.

                                       Limited Objection

       14.     While Annaly does not necessarily object to the assumption of the Lease or the

Cure Amount, Annaly reserves its rights with respect to the same, and files this limited objection

to any proposed assumption and assignment of the Lease to the Ashkenazy Entity to the extent:

              there is any waiver of the Cure Amount or cure obligations under the Lease;

              the Lease is not fully cured pursuant to section 365(b)(1) of the Bankruptcy Code;
               and

              the Ashkenazy Entity cannot show, pursuant to section 365(b)(1) of the
               Bankruptcy Code: (i) adequate assurance of prompt cure, (ii) adequate assurance
               that it will promptly compensate Annaly for actual pecuniary losses resulting
               from defaults under the Lease; and (iii) adequate assurance of future performance.

See 11 U.S.C. § 365(b)(1).

       15.     Additionally, based on: (i) the failure of the Borrower, of which Ashkenazy is the

majority owner/sponsor and guarantor, to adequately support the Property financially while it

was in ownership; (ii) the fact that the Annaly Lender had to initiate litigation in New York State

Court against Ashkenazy for non-payment of his guaranty obligations; (iii) the absence of any

business plan or other information made available to Annaly with respect to the proposed use of

the Property; and (iv) and the lack of any financial history and/or evidence of the financial

wherewithal for the nascent Ashkenazy Entity, Annaly submits that the Ashkenazy Entity is

incapable of providing adequate assurance of prompt cure or future performance.



_____________________________________________________________________________________________
ANNALY'S LIMITED OBJECTION AND RESERVATION OF RIGHTS TO ASSUMPTION AND ASSIGNMENT OF ITS LEASE
AND TO CONFIRMATION OF THE PLAN                                                        PAGE 5
       Case 20-32519 Document 1622 Filed in TXSB on 08/28/20 Page 6 of 7




       16.     To the extent that the Plan contemplates the assumption and assignment of the

Lease to the Ashkenazy Entity, Annaly may further object to confirmation of the Plan for failing

to comply with the requirements under section 365 of the Bankruptcy Code and/or to the extent

the Plan has not been proposed in good faith or has been proposed by any means forbidden by

law. See 11 U.S.C. § 1129(a)(1), (a)(3).

       17.     Prior to any assumption and assignment of the Lease to the Ashkenazy Entity (or

any other entity), Annaly requests that such entity prove its compliance with the items listed

above and that any assumption and assignment of the Lease, through the Plan or otherwise,

comply with the Bankruptcy Code and applicable law.

                                     Reservation of Rights

       18.     Annaly reserves all rights with respect to the assumption and assignment of the

Lease, the Plan, and all other pending pleadings in these Bankruptcy Cases, and as against the

Debtor, the Borrower, Ashkenazy, the Ashkenazy Entity, any other party under the Lease, and

under the Bankruptcy Code and other applicable law. Annaly further reserves the right to amend

or supplement this Objection, including with respect to the Cure Amount, at any time prior to

any hearing related to the assumption or assumption and assignment of the Lease or confirmation

of the Plan, and to assert further arguments as the evidence may allow.

                                             Prayer

       Annaly respectfully requests that this Court: (i) sustain this Objection; and (ii) grant

Annaly such other and further relief as is appropriate and just under the circumstances.

DATED: August 28, 2020.




_____________________________________________________________________________________________
ANNALY'S LIMITED OBJECTION AND RESERVATION OF RIGHTS TO ASSUMPTION AND ASSIGNMENT OF ITS LEASE
AND TO CONFIRMATION OF THE PLAN                                                        PAGE 6
       Case 20-32519 Document 1622 Filed in TXSB on 08/28/20 Page 7 of 7




                                                     Respectfully submitted,

                                                     WINSTEAD PC
                                                     500 Winstead Building
                                                     2728 N. Harwood Street
                                                     Dallas, Texas 75201
                                                     (214) 745-5400 (Phone)
                                                     (214) 745-5390 (Facsimile)


                                                     By: /s/ Joe Wielebinski
                                                     Joseph J. Wielebinski
                                                     Texas Bar No. 21432400
                                                     Jason A. Enright
                                                     Texas Bar No. 24087475

                                                     ATTORNEYS FOR ACREG 5300
                                                     WISCONSIN LLC AND ANNALY CRE
                                                     LLC




                                CERTIFICATE OF SERVICE

        The undersigned certifies that on August 28, 2020, a true and correct copy of the
foregoing Objection will be electronically mailed to the parties that are registered or otherwise
entitled to receive electronic notices in this case pursuant to the Electronic Filing Procedures in
this District.
                                                      /s/ Jason A. Enright
                                                      One of Counsel




_____________________________________________________________________________________________
ANNALY'S LIMITED OBJECTION AND RESERVATION OF RIGHTS TO ASSUMPTION AND ASSIGNMENT OF ITS LEASE
AND TO CONFIRMATION OF THE PLAN                                                        PAGE 7
